Name: Commission Regulation (EC) No 665/96 of 12 April 1996 derogating from Regulation (EEC) No 3567/92 as regards the transfers of rights and temporary leases provided for in Council Regulation (EEC) No 3013/89 on the common organization of the market in sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: agricultural structures and production;  civil law;  animal product;  agricultural policy
 Date Published: nan

 No L 92/6 I EN Official Journal of the European Communities 13 . 4. 96 COMMISSION REGULATION (EC) No 665/96 of 12 April 1996 derogating from Regulation (EEC) No 3567/92 as regards the transfers of rights and temporary leases provided for in Council Regulation (EEC) No 3013/89 on the common organization of the market in sheepmeat and goatmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, pursuant to Commission Regulation (EC) No 2134/95 (^ leads to the creation of additional rights to the ewe and she-goat premium for certain producers as from the 1995 marketing year; whereas the said rights have been allo ­ cated according to the eligible livestock numbers held during the 1991 and 1992 marketing years by those producers; whereas the composition of the flocks held by the said producers may have changed substantially since those marketing years; whereas transfers or temporary leasing of the newly created additional rights should therefore be authorized; whereas Italy and Greece should therefore be authorized to set a second deadline for the notification by the producers concerned of the said trans ­ fers or temporary lease of rights in respect of the 1995 and 1996 marketing years; Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EC) No 1 265/95 (2), and in parti ­ cular Articles 5a (4) (f) and 5b (4) thereof, Whereas, for the same reasons, Italy, Greece and the United Kingdom should be authorized, as a special measure for the 1995 and 1996 marketing years, to extend the deadline provided for in Article 9 of Regulation (EEC) No 3567/92 for the notification of transfers of premium rights and temporary leasing of those rights; Whereas the implementation, pursuant to Commission Regulation (EEC) No 3567/92 (3), as last amended by Regulation (EEC) No 1847/95 (4), of the rules on indivi ­ dual limits introduced by Article 5a of Regulation (EEC) No 3013/89 resulted, during the 1995 marketing year, in administrative difficulties in the United Kingdom which delayed the allocation of the national reserve for the said marketing year, whereas, consequently, certain producers were not able to effect the transfers of rights or temporary leases provided for in Article 5a (4) of Regulation (EEC) No 3013/89 within the time limits provided for in Article 7 (2) of Regulation (EEC) No 3567/92 for the 1995 marketing year, whereas the Member State concerned should therefore be authorized, on certain conditions designed to limit the risk of irregularities as far as possible, to set a second deadline for notification by the producers concerned of such transfers or temporary leasing of rights for the 1995 marketing year, Whereas the setting of a second deadline for the notifica ­ tion of transfers or temporary leasing of rights under the conditions referred to above also makes it necessary to derogate from the provisions laid down in Article 6 of Regulation (EEC) No 3567/92 in respect of the 1995, 1996 and 1997 marketing years for Italy, Greece and the United Kingdom; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheepmeat and Goatmeat, Whereas the administrative difficulties in question are also likely to affect the mechanisms set up for transfers and temporary leasing of rights in respect of the 1996 marketing year, whereas, therefore, it should also be laid down that the Member State in question may set a second deadline for certain transfers and temporary leases in respect of the 1996 marketing year under the conditions referred to above; HAS ADOPTED THIS REGULATION: Article 1Whereas the application of the special reserve with a ceiling of 600 000 rights each for Italy and Greece, intro ­ duced by Article 5b ( 1 ) of Regulation (EEC) No 3013/89 For the 1995, 1996 and 1997 marketing years, Article 6 of Regulation (EEC) No 3567/92 shall not apply:(') OJ No L 289, 7. 10 . 1989, p. 1 . (2) OJ No L 123, 3 . 6 . 1995, p. 1 . (3) OJ No L 362, 11 . 12. 1992, p. 41 H OJ No L 177, 28 . 7. 1995, p . 32. 0 OJ No L 214, 8 . 9. 1995, p. 12 . 13 . 4. 96 EN Official Journal of the European Communities No L 92/7 (a) in the case of the United Kingdom, to rights obtained by transfer and/or temporary lease for the marketing year in question before the allocation of rights under national reserves relating to the same marketing year has been communicated; (b) in the case of Italy and Greece, to rights obtained with effect from the 1995 marketing year under Article 3 of Regulation (EC) No 2134/95. (b) producers receiving rights: (i) must not have obtained from the national reserve the entire quantity of rights applied for in respect of the 1996 marketing year, or (ii) must have been the subject of a withdrawal of rights with effect from the 1996 marketing year under the provisions of Article 6 of Regulation (EEC) No 3567/92 giving rise to that with ­ drawal, of which they have been notified no earlier than 10 working days before expiry of the first deadline set by the United Kingdom for the notification of transfers and temporary leases for the 1996 marketing year. Article 3 By way of derogation from Article 7 (2) of Regulation (EEC) No 3567/92, for the 1995 and 1996 marketing years, Italy and Greece may specify a second deadline for producers fulfilling one of the following conditions: (a) producers offering rights: the total quantity of rights to the premium at their disposal must, at the time of the transfer or leasing operation, exceed the quantity for which the premium has been requested, or will be requested, in respect of the two said marketing years . In addition , the transfer may, at most, relate only to the number of rights granted pursuant to Article 3 of Regulation (EC) No 2134/95; (b) producers receiving rights: the total quantity of rights to the premium at their disposal must, at the time of the transfer or leasing operation, exceed the quantity for which the premium has been requested, or will be requested, in respect of one of the marketing years in question . Article 2 By way of derogation from Article 7 (2) of Regulation (EEC) No 3567/91, for the 1995 and 1996 marketing years, the United Kingdom may set a second deadline for producers meeting one of the following conditions: 1 . As regards the 1995 marketing year (a) producers offering rights : the total quantity of rights to the premium at their disposal must, at the time of the transfer or leasing operation , exceed the quantity for which the premium has been requested in respect of the 1995 marketing year. In addition , the transfer or leasing operation may, at most, relate only to the difference between the total quantity of rights and the quan ­ tity applied for in respect of the said marketing year, (b) producers receiving rights : (i) must not have obtained from the national reserve the entire quantity of rights applied for in respect of the 1995 marketing year, or (ii) must have been the subject of a withdrawal of rights with effect from the 1995 marketing year under the provisions of Article 6 of Regulation (EEC) No 3567/92 giving rise to that with ­ drawal, of which they have been notified no earlier than 10 working days before the first deadline fixed by the United Kingdom for the notification of transfers and temporary leases in respect of the 1995 marketing year. 2 . As regards the 1996 marketing year (a) producers offering rights: the total quantity of rights to the premium at their disposal must, at the time of the transfer or leasing operation, exceed the quantity for which the premium has been requested in respect of the 1996 marketing year. In addition , the transfer or leasing operation may, at most, relate only to the difference between the total quantity of rights and the quan ­ tity applied for in respect of the said marketing year, Article 4 By way of derogation from Article 9 of Regulation (EEC) No 3567/92, for the 1995 and 1996 marketing years, and in the case of Italy, Greece and the United Kingdom, the communication shall be made by a date to be set by each of the Member States concerned where notification of a transfer or temporary lease of a right has taken place before expiry of a second deadline set by the Member State concerned in accordance with Articles 2 and 3 of this Regulation . Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from the start of the 1995 marketing year to the end of the 1997 marketing year. No L 92/8 EN Official Journal of the European Communities 13 . 4. 96 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 April 1996 . For the Commission Franz FISCHLER Member of the Commission